In re Broussard, Anthony; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Martin, 16th Judicial District Court, Div. “D”, No. 100868; to the Court of Appeal, Third Circuit, No. KW91-0753.
Writ granted. Judgment of the court of appeal is reversed. The respondent is ordered to produce records in its possession and not otherwise privileged in accordance with the Louisiana Public Records Act and the reasons expressed in Lemmon v. Connick, 590 So.2d 574 (La.1991). See also Harrison v. Norris, 569 So.2d 585 (La.App. 2nd Cir.1990).